DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,136,482 (the parent). 
With respect to present claims 1-52, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent read as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Other present claim limitations are met as well.  With respect to present claims 28 and 29, patent claims 44 and 45 involve a flame retardant.  With respect to present claims 30-32, patent claims 46-48 involve a heat transfer device.  With respect to present claims 33, 34, 36-40, and 43-52, patent claims 49, 50, 52-56, 59-66, 68, and 69 are process claims.  With respect to present claim 35, patent claim 51 involves a sprayable composition.  With respect to present claims 41 and 42, patent claims 57 and 58 involve a mechanical power generation device. 
	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 1-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/465,325 (see also, US 2021/0395590). 	
With respect to present claims 1-52, they are not patentably distinct from those of the other application because, for instance, claims in the other application read as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claims in the other application read on the present claims.  The other application has claims directed lubricants, flame retardants, heat transfer devices, sprayable compositions, processes, and mechanical power generating devices.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  This nonstatutory double patenting rejection is provisional because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-19, 22, 30-34, 36, 37, and 41-52 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tasaka (EP 3,109,292).
Tasaka teaches a composition containing HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf at pp. 21-29, Table 4, Examples 17-126.  The examples also have HFO-1123, but the present claims have the transitional term “comprising” which does not exclude other components.  MPEP 2111.03, I.  Several of the examples provide that the amount of R-1132a may be at least 1.5 mass(wt)% which includes the amounts presently claimed.  Heat transfer, including heating, cooling, and power generation are taught [Abstract; 0122; 0133].  Of course the composition has low or no flammability [0006].  The composition reduces ozone degration and global warming [0004].  The composition is used to replace other working fluids [0002-0005].
Based on the foregoing, the reference is found to be anticipatory.
Claims 1-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka (EP 3,109,292) in view of Minor (US 2011/0253927).
Tasaka is discussed above.
With respect claims 20, 21, 23-29, and 38-40, Tasaka does not appear to explicitly teach a lubricant, stabilizer, flame retardant, spray propellant, extraction, and cleaner.
Minor teaches compositions containing, among others, HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf [0045].  In addition to heat transfer fluids, also taught are lubricants, compatibilizers (stabilizers), fire extinguishing (retardants), aerosol (spray) propellants, displacement drying agents (extractants), and cleaning agents [0003, 0009, 0030-0032, 0046, 0054-0067, 0074-0077, 0124].    Replacements for other heat transfer agents are taught as well [0007].  Further with respect to present claims 20 and 21, Minor does not require the presence of 1,1,2-trifluoroethene (R-1123). 
It would have been obvious for a composition, device, and method, as taught by Tasaka, to have lubricants, stabilizers, fire retardants, spray propellants, extractants, and cleaning agents, as taught by Minor, because both references are directed to heat transfer fluids with HFO(R)-1132a, HFC(R)-32, and HFO(R)-1234yf.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761